Citation Nr: 1404433	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-15 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Entitlement to service connection for left hip disability, to include as due to exposure to herbicides.

2.   Entitlement to service connection for right hip disability.



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to July 1971. These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  A left hip injury in service is not shown, and a left hip disability was not manifested in service; left hip arthritis was not manifested in the first year following the Veteran's discharge from active duty; his current left hip disability is not shown to be related to his service.

2.  A right hip injury in service is not shown, and a right hip disability was not manifested in service; any right hip arthritis was not manifested in the first year following the Veteran's discharge from active duty; the Veteran's current right hip disability is not shown to be related to the Veteran's service or to have been caused or aggravated by a service connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a left hip disability is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  Service connection for a right hip disability is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Under the VCAA, VA must inform the claimant of any information and evidence not of record 1) that is necessary to substantiate the claim; 2) that VA will seek to provide; and 3) that the claimant is expected to provide.  See Pelegrini v. Principi 18 Vet. App. 112, 120-21 (2004).  VCAA notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

An October 2009 letter, prior to the initial adjudication of the claims, notified the Veteran of the evidence needed to substantiate his claims, and informed him that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was responsible for providing any necessary releases [for private records] and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed of how ratings and effective dates are assigned and was given examples of the evidence he could submit.  The Board finds that VA has fulfilled its VCAA-mandated notification duty.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Board finds that a VA examination is not necessary.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United Stated Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.159(c)(4)  provides that an examination or opinion is necessary if the evidence of record:       1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and 2) establishes that the Veteran suffered an event, injury, or disease in service; 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court noted that the third prong of 38 C.F.R. § 3.159(c)(4)  is a low "threshold" standard.  There is no competent evidence that suggests the Veteran's hip disabilities may be related to his service.  Consequently, even the "low threshold" standard of McLendon is not met, and an examination (to secure a nexus opinion) is not warranted.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service and has contracted an enumerated disease, such disease is entitled to a presumption of service connection even though there is no record of such disease during service.  Arthritis is not listed among the enumerated diseases associated with exposure to Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

The Veteran seeks service connection for left hip disability (arthritis), claiming it is arthritis that resulted from exposure to Agent Orange in service.  He claims service connection for a right hip disability on the bases that it is directly related to his service or is secondary to a left hip disability.  As noted above, arthritis is not among the diseases enumerated in 38 C.F.R. §  3.309(c).  Therefore, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis related to either hip.  On July 1971 service separation examination, his lower extremities were normal on clinical evaluation.  A report of medical history completed at the time is also silent for hip complaints. 

Private medical records from Grenada Family Medicine Center show that in November 1996  the Veteran sought treatment for hip pain, and moderate degenerative joint disease of the left hip was diagnosed.  The private medical records refer to the Veteran's "hips," suggesting bilateral hip disability, but a clear diagnosis of a right hip disability is not noted.  A January 2011 entry in Jackson VAMC records (found in Virtual VA) shows the Veteran indicated he had intermittent hip pain. 

As a hip disability was not manifested in service or in the first postservice year, service connection for a left hip or right hip disability on the basis that such disability became manifest in service, and persisted, or on a presumptive basis (for arthritis of the left hip (and any arthritis of the right hip) as a chronic disease under 38 U.S.C.A. §  1112) is not warranted.  

While the presumptive provisions of 38 U.S.C.A. § 1116 do not apply to arthritis the Veteran may nonetheless establish service connection for his hip disabilities as due to Agent Orange/herbicides with affirmative proof of causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  While he is competent to report his observations that he has symptoms of arthritis, such as pain or stiffness, the matter of a nexus between such disease and an alleged etiological factor during remote service is a complex medical question and requires competent medical evidence.  Because he is a layperson, the Veteran is not competent to provide probative evidence in this matter by his own opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

The Veteran has not presented any evidence (or identified any evidence for VA to secure) relating his left or right hip disabilities to a disease, injury, or event in service.  He provides no reasoning in support of his allegation of a nexus between the claimed hip disabilities and his service other than a vague allegation that duties in service may be causative factor; he does not cite to supporting clinical data, or medical literature for his theory of causation.  Therefore, his theory of causation lacks probative value.  As service connection is not being awarded for a left hip disability, any theory of entitlement to service connection for a right hip disability as secondary to left hip disability lacks legal merit.  38 C.F.R. § 3.310.

In light of the foregoing, the Board finds that the preponderance of the evidence is against these claims of service connection.  Therefore, the benefit-of-the-doubt doctrine does not apply; the appeal in this matter must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal to establish service connection for left and right hip disabilities is denied


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


